Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of L.D., a Child                     Appeal from the 196th District Court of
                                                     Hunt County, Texas (Tr. Ct. No. 79,586).
No. 06-13-00098-CV                                   Opinion delivered by Chief Justice Morriss,
                                                     Justice Carter and Justice Moseley
                                                     participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.


                                                     RENDERED OCTOBER 17, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk